[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Judgment reversed and remanded.
See Opinion and Judgment Entry. [NADER] (FORD) (CHRISTLEY)
JUVENILE:
A juvenile court must advise a juvenile of his right to be represented by counsel at the commencement of a dispositional review hearing when the purpose of the hearing is to determine whether to revoke  the juvenile's probation.
A parent cannot waive the Sixth Amendment right to counsel of a minor in a criminal proceeding.